SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

58
KA 09-00819
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, SCONIERS, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

KAREEM GUILLORY, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


ROBERT TUCKER, CANANDAIGUA, FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (BRIAN D. DENNIS
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (William F.
Kocher, J.), rendered March 13, 2009. The judgment convicted
defendant, upon his plea of guilty, of assault in the second degree
and intimidating a victim or witness in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Guillory ([appeal No. 1] ___ AD3d
___ [Feb. 18, 2011]).




Entered:    February 18, 2011                      Patricia L. Morgan
                                                   Clerk of the Court